UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4510


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WILLIAM LEE EBENSTEIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cr-00461-CCE-1)


Submitted:   December 17, 2014            Decided:   December 19, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark E. Edwards, EDWARDS & TRENKLE, PLLC, Durham, North
Carolina, for Appellant. Ripley Rand, United States Attorney,
Anand   P.   Ramaswamy,   Assistant   United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William   Lee     Ebenstein       appeals      the    downward         variance

sentence imposed by the district court after he pled guilty to

receiving     child     pornography,          in     violation         of     18    U.S.C.

§ 2252A(a)(2)(A), (b)(1) (2012).                   On appeal, he contends his

sentence is substantively unreasonable.                   We affirm.

            We review a criminal sentence for reasonableness using

“a deferential abuse-of-discretion standard.”                          Gall v. United

States, 552 U.S. 28, 41 (2007).                    Because Ebenstein asserts no

procedural     error,     we    consider            whether      the        sentence       is

substantively reasonable, “tak[ing] into account the totality of

the   circumstances”     and    giving    due       deference      to       the    district

court’s   decision.     Id.    at   51.       We     presume      on    appeal      that    a

sentence “within or below a properly calculated Guidelines range

is [substantively] reasonable.”               United States v. Louthian, 756
F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct. 421 (2014).

Ebenstein bears the burden to rebut this presumption “by showing

that the sentence is unreasonable when measured against the 18

U.S.C. § 3553(a) [(2012)] factors.”                 Id.

            Here, the district court reasonably determined that a

sentence of 144 months, a seven-month downward variance from the

low end of the Guidelines range, was appropriate based on its

thorough, individualized assessment of Ebenstein’s case in light

of his arguments and the § 3553(a) factors.                      Based on a totality

                                          2
of the circumstances, we conclude that the district court did

not abuse its discretion in imposing the chosen sentence.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     3